                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
Plaintiff-Respondent,                     )
                                          )
vs.                                       )             CASE NO. 2:12-CR-175-PPS-APR
                                          )
DANIELA TARTAREANU, and                   )
ADRIAN TARTAREANU,                        )
                                          )
Defendant-Petitioners.                    )

                                OPINION AND ORDER

       Before me is Defendant-Petitioner Daniela Tartareanu’s Motion for a Certificate

of Appealability [DE 437] relating to my December 14, 2018 Opinion and Order denying

her second motion to stay her surrender date. [DE 433.] Tartareanu is currently

scheduled to report to the Bureau of Prisons (BOP) on January 9, 2019, so time is of the

essence. [Id.] She seeks a certificate of appealability so that she may have the Seventh

Circuit decide whether she should be granted bail and have her reporting date stayed

while I decide her habeas petition pursuant to 28 U.S.C. § 2255. [DE 420.] For the

reasons discussed below, the motion for a certificate of appealability will be denied, but

Tartareanu will still be able to seek appellate review of my bail decision.

       Before addressing the substance of Tartareanu’s motion, there is a surprisingly

complicated predicate question of whether a certificate of appealability is necessary

under these circumstances. The Seventh Circuit has not definitively answered this

question. The Seventh Circuit has previously held that orders denying bail pending


                                              -1-
resolution of a Section 2255 habeas petition are reviewable under the collateral order

doctrine. Cherek v. United States, 767 F.2d 335, 336-37 (7th Cir. 1985). But Cherek predates

the Antiterrorism and Effective Death Penalty Act (“AEDPA”) which Congress passed

in 1996 and which governs the procedure in this habeas corpus proceeding, including

the requirement of a certificate of appealability. 28 U.S.C. § 2253(c).

       Tartareanu tells me that since the passing of AEDPA, the Seventh Circuit has

“sent mixed messages as to whether a petitioner whose request to have had their

sentence stayed and/or be admitted to bail pending resolution of a Section 2255 petition

must file a [certificate of appealability].” [DE 437 at 2 (citing Barnes v. Black, 544 F.3d

807, 811 (7th Cir. 2008) (“any order appealable under the statute is also subject to section

2253(c)(1)(A).”); but see Doe v. Vill. of Deerfield, 819 F.3d 372, 375 (7th Cir. 2016) (referring

to such orders as “non-final orders that are deemed final and immediately

appealable.”). While there is perhaps some gray area, I do not read these cases as truly

sending mixed messages or calling Cherek’s central holding into doubt.

       The Supreme Court has held that Section 2253(c)’s certificate of appealability

requirement “governs final orders that dispose of the merits of a habeas corpus

proceeding—a proceeding challenging the lawfulness of the petitioner’s detention.”

Harbison v. Bell, 556 U.S. 180, 183 (2009). As such, other circuits have held that a

certificate of appealability is not required to appeal an order denying bail pending

resolution of a habeas petition. Illarramendi v. United States, 906 F.3d 268, 270 (2d Cir.

2018) (“[A] COA is not required when appealing from orders in a habeas proceeding

that are collateral to the merits of the habeas claim itself, including the denial of bail.”);

                                               -2-
Watson v. Goodwin, 709 Fed. App’x 311, 312 (5th Cir. 2018) (“Watson’s motion for a

certificate of appealability is unnecessary because there has not been a final order in his

habeas case by the district court.”). And thus while the Seventh Circuit has not yet (or

perhaps even had occasion to) decide this particular issue post-AEDPA or post-

Harbison, I see no reason why Cherek is no longer good law, nor how AEDPA displaced

the collateral order doctrine in its entirety.

       Admittedly, there is a circuit split on the issue. The Eleventh Circuit, in Pagan v.

United States, 353 F.3d 1343 (11th Cir. 2003), held that an order denying bond pending

review of a habeas petition is a collateral order subject to interlocutory review, but

which also held that a certificate of appealability is required because it is “the final

order in a proceeding under section 2255 as to bond.” Pagan, 535 F.3d at 1346 (emphasis

added). This is a little perplexing since a certificate of appealability may issue “only if

the applicant has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). Meeting that standard in the context of bail or bond pending review

of a post-conviction petition would seem nearly impossible given the longstanding

tenant that there is no constitutional right to bail once a defendant has been convicted.

See, e.g., Iles v. Ellis, 264 F. Supp. 185, 186 (S.D. Ind. 1967) (“There is no constitutional

right to bail pending appeal.”) (citing United States v. Motlow, 10 F.2d 657 (7th Cir. 1926).

Thus, if a certificate of appealability is required but practicably incapable of being

issued, a circuit court would be without jurisdiction to hear an appeal of an order

denying bond pending review of a section 2255 petition. See Pagan, 353 F.3d at 1346

(dismissing appeal for lack of jurisdiction for failure to make requisite showing for

                                                 -3-
certificate of appealability). Such a result would further frustrate the holding of Cherek,

in which the Seventh Circuit held such orders to be subject to direct interlocutory

review. Cherek, 767 F.2d at 337 (holding such orders to be reviewable because “a

person's right to liberty pending disposition of his case on the merits is (somewhat)

distinct from the merits and, more important, is lost if it cannot be assessed till an

appeal from the denial of final judgment”); id. (“Stack v. Boyle resolves the issue in favor

of appealability; and there is more than a little doubt whether a difficult question of

appealability can be elided, especially in a criminal case, by relabeling the appeal a

petition for mandamus.”).

       This potential pitfall is perhaps why other district courts have resorted to a belt-

and-suspenders approach, certifying denials of bail pending resolution of a Section 2255

petition for interlocutory appeal pursuant to 28 U.S.C. § 1292(b) and noting that while

“[t]he requirement of a certificate of appealability does not likely apply under the

circumstances presented hear . . . [t]o the extent it does apply” such a certificate of

appealability would be granted. United States v. Carreira, 2016 WL 1047995, at *3 (D.

Haw. Mar. 10, 2016).

       In order to avoid a situation where review of bail denials are effectively

unreviewable because they cannot meet the requirements of a certificate of

appealability, I think the wisest course is find that no certificate of appealability is

required. Because a decision to grant bail pending review does not “dispose of the

merits” of the habeas petition, it is not a “final order” requiring a certificate of

appealability within the meaning Section 2253(c). This approach avoids what I see as

                                              -4-
the nearly-impossible-to-meet standard created by Eleventh Circuit in Pagan, a decision

which predated the Supreme Court’s Harbison decision by six years.

       Instead I will join the decisions of the Second and Fifth Circuit which are wholly

consistent with Cherek, to find that no certificate of appealability is required. The

December 14 Opinion and Order will be treated as an order reviewable under the

“collateral order” doctrine. “To fall within the collateral order doctrine, the non-final

order must: (1) be conclusive on the issue presented; (2) resolve an important question

separate from the merits of the underlying action; and (3) be ‘effectively unreviewable’

on an appeal from the final judgment of the underlying action.” Vill. of Deerfield, 819

F.3d at 375 (holding that a motion to proceed anonymously is immediately appealable

under the collateral order doctrine) (citation omitted).

       Tartareanu has met the requirements of the collateral order doctrine. The

December 14, 2018 Opinion and Order was conclusive on whether her reporting date

would be further stayed. Second, the Seventh Circuit has previously recognized that “a

person's right to liberty pending disposition of his case on the merits is (somewhat)

distinct from the merits.” Cherek, 767 F.2d at 337. Finally, that right “is lost if it cannot be

assessed until an appeal from the denial of final judgment.” Id.

       ACCORDINGLY: (1) Petitioner-Defendant Daniela Tartareanu’s Motion for

Certificate of Appealability is DENIED; (2) No certificate of appealability is needed for

Tartareanu to appeal the December 14, 2018 Order and Opinion denying her request to

stay her reporting date; and (3) Tartareanu has met the requirements of the collateral



                                              -5-
order doctrine and the December 14 Order and Opinion [DE 433] is certified for

interlocutory review.

      SO ORDERED on January 3, 2019.


                                               /s/ Philip P. Simon
                                               PHILIP P. SIMON, JUDGE
                                               UNITED STATES DISTRICT COURT




                                         -6-
